COOK, Judge
(dissenting):
The problem here, as is so often true, is the way the case lies before us. Since the accused pleaded guilty, the “evidence” must be taken from his responses during the providence inquiry. Naturally, this is far from that evidence produced in a contested case. We cannot make “reasonable doubt” judgments as to the merits of the evidence. The test we must apply is whether the responses of the accused “make clear the basis for a determination by the military ... judge ... whether the acts or the omissions of the accused constitute the offense or offenses to which he is pleading guilty,” United States v. Care, 18 U.S.C.M.A. 535, 541, 40 C.M.R. 247, 253 (1969), and that the accused did not set up matters “inconsistent with the plea” or make it appear “that he had entered the plea ... improvidently or through lack of understanding of its meaning and effect.” Article 45(a), Uniform Code of Military Justice, 10 U.S.C. § 845(a); United States v. Pretlow, 13 M.J. 85 (C.M.A.1982). As we said in Pretlow:
Stated another way, “a guilty plea [must] be in accordance with actual facts,” United States v. Davenport, 9 M.J. 364, 367 (C.M.A.1980), and the “inquiry must be made to ascertain if an accused is convinced of his own guilt.” United States v. Moglia, 3 M.J. 216, 218 (C.M.A.1977); United States v. Johnson, 1 M.J. 36 (C.M.A.1975).
Id. at 87 n. 4.
In the case at bar, the accused had negotiated a pretrial agreement limiting the punishment he might receive in return for his pleas of guilty and a stipulation to the facts surrounding the charges and specifications. During the providence inquiry, the following colloquy developed:
MJ: ... Now with regard to Specification 1 of Charge II, the elements are that, at Strassburg Kaserne, Idar-Oberstein, on or about the 29th of May, Lieutenant *233Robert L.'Tinsley and other members of the Army acting under his orders attempted to apprehend you. That, at that time, Lieutenant Tinsley and those with him were persons authorized to apprehend you. That, you had reason to believe that they had that power and that, you actively resisted that apprehension. ACC: Yes, sir.
MJ: With regard to Specification 2 of Charge II, that at Strassburg Kaserne, Idar-Oberstein, on or about the 29th of May 1981 you had been apprehended by someone with the authority to do so, that is Lieutenant ... Tinsley along with Command Sergeant Major ... Ellis and First Sergeant ... Walker.
* * S*i s}:
MJ: ... That, you had reason to believe that these people were empowered to hold you in custody and that, at Strassburg Kaserne, Idar-Oberstein, you freed yourself from the restraint of this custody before you’d been released from it by proper authority. Do you understand that?
ACC: Yes, sir.
MJ: And that’s true in your case?
ACC: Yes, sir.
MJ: That in these two specifications that you resisted being taken into apprehension and after being taken into apprehension, you escaped from their custody? ACC: Yes, sir.
* * * * * *
MJ: All right, Specialist Garcia, now I would like for you to tell me, in your own words taking your own time, what transpired on the day that these offenses arose.
ACC: You want my version of the case? * * * # * ■ *
MJ: Just tell me what happened.
ACC: It’s true what it say[s] here, (pointing to a document on the counsel table)
MJ: I want you to tell me though, in your own words, exactly what happened on that day when this arose.
ACC: I be in my room and I hear somebody touch the door and they open the door and when they come in, I said, “come on in.” They told me this is a search. I said, “okay, come on in.” They came in, two people come in and I run outside and when I running outside, running by Bravo Battery, two people grabbed me. They apprehend me outside of the Kaserne and they found on me a knife and the pieces.
MJ: Okay. Counsellor, is there a stipulation of fact in this case?
TC: Yes, sir.
‡ ‡ ‡ ‡ ‡
MJ: All right, Specialist Garcia, now with regard to the period of time when the lieutenant and the two sergeants came into your room. At that time, did they direct you to stay in the room? ACC: Yes, sir.
MJ: And you knew that you were supposed to stay there, is that correct?
ACC: Yes, sir.
MJ: You felt that your freedom of movement had been impaired, is that right? You were to stay there until told otherwise?
ACC: Yes, sir.
MJ: And instead, you ran, is that correct?
ACC: Yes, sir.
MJ: All right, you were running then and some guards and a sergeant were chasing you, is that correct?
ACC: Yes, sir.
MJ: And one of them caught you?
ACC: Yes, sir.
MJ: Was there a struggle at that time? Did you continue to try to get away from him?
ACC: Yes, sir.
MJ: How long did you struggle? Did he tackle you?
ACC: He jump on me and throw me out. He got me by the neck and the head. MJ: But you continued to try to fight him off, is that correct?
ACC: Yes, sir.
*234MJ: Do you know who all was chasing you at that time?
ACC: Yes, sir.
MJ: Was Lieutenant Tinsley chasing you?
ACC: Yes, sir.
MJ: But one of the other people caught you first, is that right?
ACC: Yes, sir.
The stipulation referred to above states that upon entering the accused’s room, Lieutenant “Tinsley informed SP4 Garcia of the search authorization and directed him to stay in the room; That 1LT Tinsley is a commissioned officer of the United States Army authorized to apprehend SP4 Garcia-Lopez.”
The scene clearly presented is that the accused and his civilian defense counsel were striving mightily to plead guilty to secure the benefits of the pretrial agreement and the military judge was likewise striving to figure out what had happened. Piecing together as best we can, it appears that upon entering accused’s room, Lieutenant Tinsley informed the accused of the purpose of their visit and that he was to remain in the room. Almost simultaneously, the accused walked to the door and ran away. Both Tinsley and Sergeant Walker yelled to him to stop, or words to that effect.
The general fact situation presented is similar to that in United States v. Glaze, 11 M.J. 176 (C.M.A.1981). There, the providence inquiry revealed that the accused was stopped at the gate of the post and asked to produce a pass. When he could not, he was told to accompany the military policeman to the police “box” so that authority for his off-base absence could be verified. Glaze walked a short way with them and then ran away. The military judge indicated that the accused might be guilty of escape from custody rather than resisting apprehension, as charged. The defense counsel argued that the two individuals had authority to apprehend Glaze for violating their order to go to the police box. We there held:
[T]he disobedience of the order to halt when Glaze took flight is the misconduct which gave legitimacy to the apprehension.
Law enforcement authorities can properly take reasonable measures to assure that, until reasonable investigative steps can be completed, evidence is not destroyed, crime scenes are not disarranged, and suspects do not flee. [Citations omitted.] In the military community, orders may be used for such purposes. Here, ..., a military policeman, had a reasonable and articulable basis upon which to believe that accused was off post without authority. In these circumstances, he was entitled to detain the accused for the brief period incident to a telephonic check on his status. The order to halt was an appropriate — and lawful — means to accomplish this end. Violation of that lawful order authorized the ensuing apprehension.
11 M.J. at 177-78.
There is no question that Lieutenant Tinsley’s order to the accused to stay in the room was a proper means to secure his presence for the purpose of the authorized search. The majority finds that this order was not enough to create the status of custody. Of course, if the circumstances surrounding the order reasonably indicated to the accused that he was in custody, specific verbalization would not be necessary. United States v. Fleener, 21 U.S.C.M.A. 174, 44 C.M.R. 228 (1972); United States v. Ream, 1 M.J. 759 (A.F.C.M.R.1975); United States v. Byrd, 45 C.M.R. 448 (A.F.C.M.R.1972). There is no doubt that when the accused ran away, he terminated whatever status he was in, at least during the period of the flight. The real difficulty is in fitting the accused’s own-word responses into the legal definition of custody. He agreed that the allegations of the specifications were correct, and later that he knew that he was supposed to stay in his room. On the other hand, his own abbreviated version of the case hardly establishes anything other than possession of the knife and the “pieces.”
Recurrence of this tableau causes me to believe that we here create the problems. *235The accused was represented at trial by an experienced civilian lawyer. Both he and his attorney acknowledged their understanding of and desire to participate in the pretrial agreement. Of course, trial counsel supported the pretrial agreement since it immeasurably simplified his task. The military judge did his best to bring some order to the providence inquiry. Thus, all the trial participants wanted the accused’s pleas to be accepted. Now, on appeal, the accused seeks to retain the advantages of his plea bargain and also to have his sentence lightened, largely on the basis of his own abbreviated “version” of the events taken out of context. There is no question that under any “version” of the facts, the accused providently admitted to resisting apprehension by his flight from his room. See para. 174a, Manual for Courts-Martial, United States, 1969 (Revised edition). Whether this offense merges into the second specification of resisting apprehension which occurred at the conclusion of the chase is largely academic, since the military judge considered the two specifications under Article 95 to be multiplicious for sentencing purposes. If I may cite the words of the author judge here from his opinion in United States v. Felty, 12 M.J. 438, 441-42 (C.M.A.1982):
If appellant had pleaded not guilty to escape from custody, the finding of guilty could not be sustained on the facts revealed by this record. [Citation omitted.] Does his plea of guilty here permit a different result? Pursuant to Article 45, we have not allowed a plea of guilty to stand when the accused’s testimony was at odds with it. We note, however, that escape from custody and escape from confinement are both proscribed by ... Article 95 — an Article which in its entirety consists of one short sentence.... There is no reason to believe that the variance impaired his ability to prepare for trial, and the finding of guilty, if affirmed, would protect him from prosecution on any other charge of escape arising out of the same course of conduct. [Citation omitted.]
Looking through the spectacles of Article 59(a) ... which requires material prejudice to “substantial rights of the accused,” we conclude that, under these circumstances, the plea was provident and appellant’s answers were not “inconsistent” with his guilty plea within the purview of Article 45.... [I]n cases like this, the technical variance between the offense alleged and that which is established from an accused’s own lips does not require setting aside the plea of guilty.
I cannot believe that the accused has been prejudiced by the acceptance of his plea of guilty here since his own statements are not inconsistent therewith, nor does he indicate any lack of understanding of the effect of the pleas nor exhibit any lack of conviction of his own guilt. He admitted at least one and possibly two counts of resist ing apprehension, and the military judge treated the offenses as multiplicious for sentencing. Under the holding in United States v. Felty, supra, I see no requirement to set aside his plea.
Turning to section III of the majority opinion, which finds possession of hashish and wrongfully introducing hashish into a military unit and post for the purpose of use, transfer, and sale to be multiplicious for findings, I note that the military judge treated the two specifications as multiplicious for sentencing purposes, and the pretrial agreement severely limited the maximum punishment which could be imposed. Under these circumstances, I can find no prejudice to the accused which necessitates reversing the sentence and remanding the case. I would affirm the decision of the United States Army Court of Military Review.